Citation Nr: 0612752	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of 
prostate cancer.

3.  Entitlement to an increased evaluation for degenerative 
disc disease, traumatic arthritis, at C5-6, currently 
evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
disc disease, traumatic arthritis, at L2-3 and L4-5, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant has verified active military service from 
September 1955 to August 1957, and verified active duty for 
training from June to September 1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant seeks an increased evaluation for his lumbar 
and cervical spine disabilities, as well as service 
connection for diabetes mellitus and residuals of prostate 
cancer.  A review of the medical record shows that he 
reported receiving Social Security Administration (SSA) 
disability benefits during follow-up care with his private 
physician in October 2001.  The appellant reported that he 
had an SSA claim pending during his VA psychiatric 
examination in September 2002.  We note that the appellant 
suffers multiple medical problems that include mild to 
moderate dementia.  While it is unclear whether he does in 
fact receive SSA disability benefits, we note that the record 
does not show that VA has made any inquiries or requests for 
such records.  These records may contain evidence relevant to 
the appellant's claims.  "When VA is put on notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the BVA must seek to 
obtain those records."  Hayes (Gerald) v. Brown, 9 Vet. App. 
67, 73-74 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992)).  Part of VA's obligation is to review a 
complete record.   VA is required to obtain evidence, 
including decisions by administrative law judges from the 
SSA, and to give that evidence appropriate consideration and 
weight.  Hayes (Paul) v. Brown, 5 Vet.App. 60, 66-67 (1993).

Also, we note that, in evaluating a disability of the spine, 
the Board must consider whether a higher disability 
evaluation is warranted on the basis of additional functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45 (2005); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion."  38 C.F.R. § 4.40 (2005).  In this case, the 
appellant complained of weakness, stiffness, and 
fatiguability of the back and neck on July 2002 VA 
examination.  He further reported using a girdle-type back 
brace although he was not using this on the day of 
examination.  The appellant denied flare-up and stated that 
his pain was constant and chronic.  A review of the 
examination report does not show that a range of motion 
testing was conducted.  While the examiner stated that the 
appellant was "essentially wheelchair bound," the reason 
for the appellant's reliance on a wheelchair was unclear.  
Lastly, a neurological examination was not performed and the 
examiner did not address functional loss due to weakness, 
fatigability, incoordination, or pain on movement.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, the appeal is REMANDED for the 
following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The appellant should be afforded an 
examination of his cervical and lumbar 
spine to ascertain the severity and 
manifestations of his service-connected 
disabilities at C5-6, L2-3 and L4-5. All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings, and complaints and clinical 
findings should be reported in detail.

a)  In accordance with 38 C.F.R. §§ 
4.40, 4.45, VAOPGCPREC 36-97, and 
DeLuca v. Brown, 8 Vet. App. 202 
(1995), the examination report must 
also address any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, 
incoordination, painful motion, pain 
with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  The examiner 
should accurately measure and report 
where any recorded pain begins and 
ends when measuring limitation of 
motion.

b)  If the appellant describes 
flare-ups of pain, the examiner 
should offer an opinion as to 
whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express 
this in terms of additional degrees 
of limitation of motion during the 
flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that 
fact should be so stated and the 
reason should be explained.

4. Thereafter, the RO should readjudicate 
the issues on appeal.  If any of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

